DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 04/27/2021.  In virtue of this filing, claims 1-13 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 and 04/08/2022 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 04/27/2021 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avalos et al. (US Pub. No.: 2004/0101143, hereinafter, “Avalos”).
Regarding claim 1, Avalos teaches a method for demodulating a multiplexed stereophonic signal the signal comprising (see figures 2-3): 
a sum signal, which is a sum of two monophonic signals (see figure 2, signal 202, [0012]),  
a difference signal, which is a difference of said two monophonic signals (see figure 2, signal 206, [0012]), and  
a pilot signal at a pilot frequency serving as a reference for performing a frequency transposition of the difference signal on the basis of a carrier signal (see figure 2, signal 204, [0012]), the method comprising:
 removing the pilot frequency from the multiplexed stereophonic signal, to form pilotless signal (see figure 3, signal L+R 120 and signal Mod L-R 124 are pilot less signal, [0018]), and 
subtracting the sum signal from the pilotless signal, form an untransposed difference signal (see figure 3, different circuit 110b, L-R 130 is pilot less signal, L+R signal, 2R signal, [0026]).
Regarding claim 2, Avalos further teaches a rejection filter is used in the step of removing the pilot frequency (see figure 3, LPF 104a and HPF 104c are removed pilot frequency, [0018]).
Regarding claim 4, Avalos further teaches regenerating the carrier signal on the basis of the multiplexed stereophonic signal and the pilotless signal (see figure 3, clock reconstitution circuitry 106, [0016, 0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avalos et al. (US Pub. No.: 2004/0101143, hereinafter, “Avalos”) in view of Lou (US Patent No.: 9,337,944).
Regarding claim 3 and 13, Avalos disclosed invention, but fails to teach applying a delay to the pilotless signal prior to the subtraction step. However, Lou teaches applying a delay to the pilotless signal prior to the subtraction step (see figures 3-4, FM demodulator 310 extracts the multiplexed L+R, L-R and reference pilot tone, signal at FM stereo is pilotless signal at BPF 410, delay 440, subtract 450, col.4, ln.19-23, col.5, ln.11-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lou into view of Avalos in order to recovery the original signals.
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art made of record fails to clearly teach or fairly suggest the feature of the regenerating the carrier signal comprises a subtraction step in which the pilotless signal is subtracted from the multiplexed stereophonic signal, the subtraction step being followed by a step of applying a delay.
 Regarding claim 9, the prior art made of record fails to clearly teach or fairly suggest the feature of multiplying the untransposed difference signal and the regenerated carrier signal.
Regarding claim 11, the prior art made of record fails to clearly teach or fairly suggest the feature of filtering by a low-pass filter prior to the step of subtracting the pilotless signal from the sum signal.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649